Citation Nr: 0319942	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran was released from active duty in June 1984 with 
more than 12 years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2003, the Board granted the veteran's motion to 
have his appeal advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.  Service connection is in effect for a right below the 
knee amputation associated with diabetes mellitus.  

2.  The veteran is permanently unemployable due primarily to 
impairment caused by his right leg amputation.  

3.  The medical evidence does not show that the veteran's 
right leg amputation, together with residuals of organic 
disease or injury, so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  

4.  The medical evidence does not show that the veteran is 
blind in both eyes or that he has the anatomical loss or loss 
of use of both hands due to permanent and total service-
connected disability.  




CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing or a 
special home adaptation grant are not met.  38 U.S.C.A. §§ 
2101, 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1997 rating decision, April 1999 statement of the case, 
and supplemental statements of the case dated through 
September 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in April 2003, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Applicable regulations provide that specially adapted housing 
is available to a veteran who has permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on The assistance referred to in this section will not 
be available to any veteran more than once. 38 C.F.R. § 
3.809a.  

The medical evidence in this case shows that service 
connection has been in effect for diabetes mellitus with 
retinopathy since 1984.  In May 1997, the veteran underwent a 
right below-the-knee amputation due to complications of his 
diabetes.  VA clinic records show that, following his 
amputation in 1997, the veteran's right leg stump was slow to 
heal.  A prosthesis was eventually fitted, but he continued 
to have recurring ulcers and problems due to poor fit of the 
prosthesis.  Numerous modifications were made and, in May 
1999, a new prosthesis was ordered.  The records from 1997 
through 2001, however, do not specifically indicate just how 
ambulatory the veteran was with his prosthesis.  

In April 2002, a VA compensation examination was conducted 
for the examiner to evaluate the veteran's amputation stump 
and to provide an opinion as to the veteran's functional 
capacity regarding the amputation.  The examiner reviewed the 
claims file and described the veteran's pertinent medical 
history in some detail.  It was noted that, according to the 
veteran, he had had to discontinue use of his prosthesis 
several times due to the need to allow for healing of the 
stump.  Reportedly, two and a half months prior to that 
examination, the veteran had been fitted with another 
prosthesis that had produced a better fit.  He had then been 
ambulating with that prosthesis.  The veteran stated that he 
continued to experience pain with prolonged standing and 
walking and had to remove the prosthesis to relieve the 
discomfort.  He also reported that approximately twice a 
month he would have sharp, shooting pains in the stump, 
lasting several hours, that he would quantify as 8/10.  The 
veteran indicated that the condition affected his daily 
activities by severely limiting ambulation.  

On examination, there was no swelling or deformity of the 
stump.  The veteran reported moderate tenderness to 
palpation.  The amputation scar was well healed.  Circulation 
in the stump was intact.  Motor strength was 5/5, but there 
was decreased sensation to light touch and pinprick in the 
stump.  There was no limitation of motion or instability in 
the knee joint and no pain on motion.  The examiner commented 
that the veteran could use a prosthesis on the right leg and 
that he was not restricted to the use of a wheelchair for 
regular and constant use.  He stated that the veteran's 
amputation did not preclude locomotion.  

Initially, the Board notes that the veteran has permanent 
disability that has been totally disabling since 1997.  He 
was found to be unemployable, largely on the basis of 
impairment due to his service-connected amputation, effective 
from September 1997.  Thus, the preliminary criteria to 
establish entitlement to specially adapted housing have been 
met.  However, the evidence must also show that the 
disability so "affect[s] the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair."  

The outpatient clinic records do reflect that the veteran had 
difficulties with recurrent blisters, etc., in the right leg 
stump from 1997 to 2001.  But the recent VA examiner 
indicated that the veteran was generally able to use the 
prosthesis during that period.  Moreover, he was provided 
with a new prosthesis in early 2002 that reportedly was a 
better fit.  The examiner specifically commented that the 
veteran's amputation did not preclude locomotion and that he 
was not restricted to using a wheelchair.  

The Board notes that complete restriction to a wheelchair is 
not required to establish entitlement to specially adapted 
housing.  The law requires only that the disability preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  However, there is no indication that the veteran 
has had to use braces, crutches, or canes to aid ambulation, 
only that he periodically has had to remove the prosthesis 
either to allow for healing or to alleviate discomfort.  

The law and the regulations contemplate the requirement for 
regular and constant use of braces, crutches, canes, or a 
wheelchair as a normal mode of locomotion, even though 
occasional locomotion by other methods may be possible.  
While the evidence indicates that the veteran has had 
problems with using his prosthesis, he nevertheless, can and 
does use it most of the time; his amputation does not 
preclude locomotion.  

Therefore, the Board concludes that the criteria for 
specially adapted housing are not met.  

Further, although the veteran also has diabetic retinopathy 
of both eyes and has had laser eye surgery, the medical 
records show that his vision is correctible to 20/30 in his 
right eye and 20/40 in his left eye; he is not blind in both 
eyes.  Neither is there any evidence, nor does he contend, 
that he has lost the use of both hands.  

Accordingly, the Board also concludes that the criteria for a 
special home adaptation grant have not been met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

